DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (EP 0 684 483 A2) (hereafter Mori).
With regards to claim 1, Mori discloses a wedge looseness inspection device (Figures, Abstract), of a rotary electric machine, comprising: a strike portion (36, 37, column 5 line 37 – column 6 line 26) which strikes wedges of the rotary electric machine; a pressure portion (46, 47, column 7 line 48 – column 8 line 16) which presses surfaces of the wedges, wherein the pressure portion (46, 47) is configured to press the wedges when the wedges are struck by the strike portion (36, 37) (column 7 lines 48-53, sliding shoe 46 is urged by a resilient means 47 toward the surface of the wedge under examination, close to the point of impact of the striker 
With regards to claim 2, Mori discloses the pressure portion including a pressure component (sliding shoe 46, column 7 line 48 – column 8 line 11), which presses the wedges (column 7 line 48 – column 8 line 11), and an elastic body (resilient means 47) which generates a force (column 7 line 48 – column 8 line 11), by which the pressure component is pressed to the wedges (column 7 line 48 – column 8 line 11), and is arranged between the base portion and the pressure component (Figure 5), and energizes the pressure component in such a way that the pressure component is pressed to the wedges (inherent in the resilient means 47).
Mori discloses a strike force measuring devices (accelerometer 37), by which a strike force is measured, is attached to the strike portion (column 5 lines 37 – column 6 line 33).
With regards to claim 8, Mori discloses the pressure portion being configured in such a way that the pressure portion is constricted at column 7 line 58 – column 8 line 11 (sliding shoe 46 is urged by a resilient means 47 toward the surface of the wedge, in order for the resilient means to “urge” the sliding shoe toward the surface, the resilient means must be “constricted” in some manner in order to produce the necessary force).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Fang et al. (CN 107421730 A) (hereafter Fang).
With regards to claim 7, Mori discloses the base portion including traveling devices which can travel (guide rollers 12 and 13, column 4 line 1 – 48).
Mori discloses the claimed invention with the exception of the traveling device including a suction device which can suck and hold. 
Fang discloses a wedge looseness inspection device, of a rotary electric machine (abstract), comprising: a strike portion which strikes wedges of the rotary electric machine (hammer 200); a strike sound measuring portion which obtains a strike sound which is caused when the wedges are struck (microphone 300); a base portion (body 100) on which the strike portion (hammer 200) and strike sound measuring portion (microphone 300) are mounted and a control device (inherent in the “intelligent” robot disclosed) which controls the strike portion (hammer 200) and the strike sound measuring portion (microphone 300); wherein the wedges are struck by the strike portion and an amount of looseness of the wedges is judged in accordance with the strike sound which is obtained by the strike sound measuring portion Fang further discloses the base portion (100) including travel devices (walking assembly 150) which can travel and a suction device (suction assembly 140) which can suck and hold (paragraphs [0046] – [0047] of translation).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mori to include the suction device of Fang in addition to the traveling devices (rollers) disclosed as Fang teaches the advantages of using the suction device to hold the assembly in position to perform the desired testing after the traveling devices have placed the test assembly in the proper position for performing the test. 

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori.
With regards to claim 5, Mori discloses the claimed invention with the exception of an elastic body being arranged at the pressure component of the pressure portion, and the elastic body being pressed to the surfaces of the wedges.
Mori discloses that the pressure component comprises a “sliding shoe 46”. 
While Mori does not specifically disclose a particular material for the sliding shoe, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an elastic material for the sliding shoe, so that the sliding shoe is an elastic body as claimed, as one of ordinary skill in the art would recognize that the sliding shoe has the potential to damage the wedge as the inspection device is moved from one test position to another as the shoe literally “slides” along the wedge and the use of an elastic material would ensure that the shoe would not damage or scratch the wedge as the inspection device is moved from one testing location to another.
With regards to claim 9, Mori discloses the claimed invention with the exception of the pressure portion including a wheel, and the wedges are pressed by using the wheel.
Mori teaches using rollers to move the inspection device around the rotary electric machine in order to inspect the machine (column 4 lines 1 – 44) while the sliding shoe is slid across the wedge under inspect. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mori to utilize a wheel for the pressing portion and to press the wedges as Mori teaches that the purpose of the pressing portion is to determine the distance between the wedge and the striker and is measured with potentiometer 48 which is coupled to the sliding shoe and one of ordinary skill in the art would recognize that while the sliding shoe has the potential to damage the wedge as the inspection device is moved from one test position to another, the use of a wheel for the pressing portion instead of the shoe would minimize the damage to the wedge as the inspection device is moved from one testing location to another.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 3, the prior art of record fails to teach and/or suggest a wedge looseness inspection device comprising, in combination with the other recited elements, a pressure component configured in such a way that a vibration frequency of the wedges, which are vibrated by the strike portion, can be set at a low frequency.
With regards to claim 4, the prior art of record fails to teach and/or suggest a wedge looseness inspection device comprising, in combination with the other recited elements, an attenuator, by which an attenuation force is generated in parallel with the elastic body, being provided between the pressure component and the base portion.

Response to Arguments
Applicant's arguments filed 15 October 2021 have been fully considered but they are not persuasive. 
Please see the Remarks filed 15 October 2021 for the full text of Applicant’s arguments.
Applicant is arguing that the function of the claimed pressure portion differs from that of the shoe of the Mori publication. The purpose or function of an element does not negate the presence of that element in an apparatus claim such as those found in the present application when the function does NOT alter the element claimed. Yes, the purpose of the shoe of Mori is to determine the distance the striker travels. That does NOT negate the fact that the shoe IS pressed against the wedge during the complete test. It also does not negate the fact that ANY pressure on the wedge during the test will alter the frequency produced by the wedge when it is struck. Therefore, the shoe of Mori meets the requirements of Applicant’s claim 1 as the shoe of Mori will inherently alter the frequency produced by the wedge as it presses against the wedge under test when the wedge is struck by the strike portion.
However, those claims (claim 3) which clearly claim the pressure component being configured to specifically alter the frequency at which the wedges vibrate to a set or predetermined frequency were and continue to be indicated as containing allowable subject matter as the shoe of Mori does not deliberately alter the frequency at which the wedges vibrate in order to set a specific frequency of vibration within the wedges. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855